TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00543-CV


                                   Marina Ginn, Appellant

                                               v.

                                   Gregory Ginn, Appellee


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 10-0595-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Marina Ginn has filed a document titled “Waiver of Appeal and

Withdrawal of Notice of Appeal” in which she informs the Court that she withdraws her notice

of appeal and waives her right to appeal pursuant to an agreement of the parties. We construe

this document as an agreed motion to dismiss this appeal. We grant appellant’s motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: August 24, 2018